UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-54015 POWIN CORPORATION (Exact name of registrant as specified in its charter) NEVADA 87-0455378 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 20thAve Tualatin, OR 97062 (Address of principal executive offices) T: (503) 598-6659 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report)N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one)Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 20, 2015, there were 16,252,839 shares of Common Stock, $0.001 par value, outstanding, 9,652 shares of Series A Preferred Stock, $100 face value, outstanding and 13,635,478 shares of Series August 2015 Preferred Stock, $0.56 par value, outstanding. POWIN CORPORATION Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of September 30, 2015 (unaudited)andDecember 31, 2014(audited) 3 Condensed Consolidated Statements of Operations for the Three and Nine months endedSeptember 30,2015 and 2014 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Loss for the Three andNinemonthsendedSeptember 30, 2015 and 2014 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine months endedJune 30, 2015 and2014 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Note Regarding Forward Looking Statements 25 Overview Critical Accounting Policies 31 Results of Operations 26 Liquidity and Capital Resources 29 Off-Balance Sheet Arrangements 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4. Controls and Procedures. 32 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3. Defaults Upon Senior Securities. 33 Item 4. Mine Safety Disclosures. 33 Item 5. Other Information. 33 Item 6. Exhibits. 33 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. POWIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) (audited) Assets Current Assets Cash $ $ Accounts receivable, net Notes and other receivables, net Inventories, net Prepaid expenses and deposits Total current assets Property and equipment, net Intangible assets, net Total assets $ $ Liabilities and shareholders' deficit Current Liabilities Accounts payable $ $ Accrued payroll and other accrued liabilities Notes payable - current portion of long-term debt and accrued interest Payable to related parties - current - Total current liabilities Non-Current Liabilities Notes payables and long-term debt - non current - Total non-current Liabilities - Total liabilities Stockholders' deficit Preferred stock, 25,000,000 shares authorized: Series A stock: $100 face value, Conversion rate 1 to 20, 9,652 and 9,102 shares issued and outstanding, respectively 2015 August stock: $0.56 par value, Conversion rate 1 to 1, 13,635,478 and 0 shares issued and outstanding, respectively - Common stock, $0.001 par value, 575,000,000 shares Authorized; 16,252,839 and 16,243,839 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Powin Corporation stockholders' deficit ) Non-controlling interest ) ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended September 30, Nine Months ended September 30, Net sales $ Cost of sales Gross profit Operating expenses Loss from operations ) Other income (expense) Other income Interest expense ) Loss on sales of assets ) 0 ) 0 Other expenses 0 ) ) Other income (expenses) Loss before income taxes ) Provision for income taxes ) ) Net loss ) Net loss attributable to non-controlling interest ) Net loss attributable to Powin Corporation ) Loss per share: Basic ) Diluted ) Weighted average shares outstanding: Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three months ended September 30, Nine Months ended September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive loss Foreign currency translation adjustment ) 85 ) Comprehensive loss ) Comprehensive loss attributable to non-controlling interest ) Comprehensive loss attributable to Powin Corporation $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months ended September 30, OPERATING ACTIVITIES Net loss attributable to Powin Corporation $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Net loss attributable to non-controlling interest in subsidiary ) ) Depreciation and amortization Reserve for slow moving and obsolete inventory ) Share based compensation Loss on disposal of equipment - Provision for doubtful accounts receivable Provision for doubtful other receivable Interest expenses for loans from related parties Interest expenses for notes payable Changes in operating assets and liabilities Accounts receivable ) Notes and other receivables ) Inventories ) Prepaid expenses and deposits ) Accounts payable ) Accrued payroll and other liabilities ) Net cash used in operating activities ) ) INVESTING ACTIVITIES Capital expenditures - ) Purchase of equipment and leasehold improvements ) - Total cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from notes payables and debt - Repayments to notes payables and debt ) ) Proceeds from stock issuance - Proceeds from payable to related parties Payments to payable to related parties ) - Net cash provided by financing activities Impact of foreign exchange on cash ) Net increase in cash Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOURSE OF CASH FLOW INFORMATION Interest paid $ $ Income taxes paid $ $ SUPPLEMENTAL NON-CASH ACTIVITIES: Notes payable settled by preferred stock issuance $ $ 0 The accompanying notes are an integral part of these consolidated financial statements. 6 POWIN CORPORATION Notes to Unaudited Condensed Consolidated Financial Statements Note 1 – Description of Business and History And Summary of Significant Accounting Policies Description of Business and History Powin Corporation (the “Company” and / or “Powin”) has relationships with various manufacturers in China that manufacture a variety of products for distribution in the United States of America.The Company’s client base includes distributors in the transportation, medical, sports, camping, fitness, and packaging and furniture industries.Operations outside the United States of America are subject to risks inherent in operating under different legal systems and various political and economic environments.Among the risks are changes in existing tax laws, possible limitations on foreign investment and income repatriation, government price or foreign exchange controls, and restrictions on currency exchange. In April 2006, the Company purchased the equipment of Quality Bending and Fabrication, LLC (“QBF”) in exchange for $1,500,750 in cash.The acquisition of QBF was made to expand the Company’s operations and diversify its industrial base for future growth. In October 2007, the Company purchased the name, Maco Wood Products, Inc., in exchange for $11,200 in cash.The acquisition of Maco Wood Products was made to expand the Company’s operations and industrial base for future growth with further diversification of its product lines.Assets obtained from this acquisition were being used by the Company’s wholly-owned subsidiary, Powin Wooden Product Service, Inc.; however, in 2010 this subsidiary’s inventories were sold off and this subsidiary converted to providing warehousing services. On July 8, 2008, our shareholders approved an agreement with Exact Identification Corporation whereby it was agreed that the Company would merge with and into Exact Identification Corporation (the “Merger”) in order to combine efforts and maximize company growth.July 8, 2008 is the official date the reverse recapitalization was consummated. The Articles of Merger were filed with the State of Nevada on August 21, 2008. As a result of this transaction, the Company has merged with and into Exact Identification Corporation.A name change was also filed in connection with the Articles of Merger on August 21, 2008, and the combined entity is now referred to as “Powin Corporation.”Immediately prior to the Merger, Exact underwent a 1:25 reverse stock split, bringing the number of shares outstanding in Exact to 5,223,027.Pursuant to the Merger, Joseph Lu (the sole shareholder of Powin prior to the Merger) received 150,000,000 shares of the Company’s common stock in exchange for 1,000 shares of Powin’s no-par value stock.The combination of Exact ID and Powin was classified for accounting purposes as a reverse merger with Powin acting as the acquirer.We subsequently merged into Exact ID and Exact’s shares were then retained by Joseph Lu as consideration for the merger. For accounting purposes, Powin Corporation was the acquiring entity. 7 In August 2010, the Company established Powin Energy as a subsidiary, focusing on the manufacturing and development of battery energy storage systems. The Company was able to obtain key individuals in the renewable energy sector to efficiently lead and grow Powin Energy into a market leader of energy storage technology used in stationary, transportation and portable power applications. In February 2011, the Company entered into ajoint venture, in Saltillo Coahuila, Mexico, POWIN Industries CA de CV (“Mexico”), whereby POWIN will hold an 85% controlling interest in the joint venture, which will manufacture Freightliner Truck parts and components to supplement Powin Manufacturing’s and POWIN’s China metal manufactured products. All products will be sold in Mexico and North America. The Company contributed equipment and paid expenses and liabilities on behalf of the joint venture totaling approximately $1.7 million. In January 2012, the joint venture RealForce-Powin was merged with Powin Energy by Powin Corporation.In January 2012, the Company’s Board of Directors authorized the merger as it was determined to be in the best interest of the Company. In January 2012, the board of directors approved to consolidate and merge the operations of MACO Furniture and Gladiator formerly separate segments, into Channel Partner Program (“CPP”), another one of the Company’s wholly-owned subsidiaries. Effective April 26, 2013, the Registrant’s wholly-owned subsidiary, Quality Bending & Fabrication, Inc.,(“QBF”)entered into an Asset Acquisition Agreement with CoSource USA LLC(“CoSource”)to acquire all of the latter’s assets.The purchase price was $493,095. $339,181 of other expenses was booked in relation to this acquisition. CoSource is an Oregon limited liability company of which Joseph Lu, the CEO of the Registrant, is the managing member. QBF acquired the assets of CoSource in order to provide products and services to the former customers of CoSource upon the latter’s cessation of business. In June 2013, QBF changed its name to Powin Manufacturing Inc. (“PM”). On August 8, 2014, Powin Corporation and its wholly-owned subsidiary, Powin Energy Corporation(collectively “Powin”) and SF Suntech, Inc. (“Suntech”) signed a Share Subscription Agreement (“Subscription Agreement”) for an investment of $25,000,000 from Suntech. Effective April 2, 2015, Powin and Suntech signed the Fourth Supplemental Agreement (“Supplement”).Under the Supplement, the First Closing Date of the Subscription Agreement was April 2, 2015 (“First Closing”) at which time Suntech made a payment to Powin in the amount of $7,450,000. That payment plus the previous payments of $3,000,000 on August 29, 2014; $2,000,000 on January 15, 2015 and $50,000 on March 2, 2015 represent a total $12,500,000 paid toward the full $25,000,000 owing under the Subscription Agreement.On April 1, 2015 and April 2, 2015, Powin Energy issued 1,765 shares and 378 shares of Powin Energy Common Stock to Suntech, respectively. After the shares issuance, the Company owns 82.35％of Powin Energy. 8 The Supplement further established the Second Closing Date of the Subscription Agreement as May 31, 2015 (“Second Closing”) when the balance of $12,500,000 was to be paid. If that payment was made, Powin would issue to Suntech an additional 2,143 shares of Powin Energy Common Stock.In the event Suntech was unable or unwilling to pay the remaining subscription balance, Powin would be free to sell the 2,143 shares to another purchaser for the same price per share as paid by Suntech. Suntech failed to make the required payment on May 31, 2015. Accordingly, the Company elected to terminate the Subscription Agreement,as it pertained to the remaining $12,500,000 owing thereunder. Basis of preparation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the U.S. (“GAAP”) for interim financial information and with the instructions to Form 10-Q.Accordingly, they do not include all of the information required by GAAP for complete annual financial statement presentation. In the opinion of management, all adjustments (consisting only of normal and recurring adjustments) necessary for a fair presentation of the results of operations have been included in the accompanying unaudited condensed consolidated financial statements.Operating results for the nine-month period ended September 30, 2015, are not necessarily indicative of the results to be expected for other interim periods or for the full year ended December 31, 2015.These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014, as filed with the Securities Exchange Commission. Principles of consolidation The accompanying unaudited condensed consolidated financial statements include the accounts of Powin Corporation and its subsidiaries.All intercompany transactions and balances have been eliminated.Equity investments through which the Company exercises significant influence over but does not control the investee and is not the primary beneficiary of the investee’s activities are accounted for using the equity method. Investments through which the Company is not able to exercise significant influence over the investee are accounted for under the cost method. Cash The Company considers all highly liquid investments with maturity of nine months or less to be cash equivalents. The cash deposits in U.S. financial institutions exceed the amounts insured by the U.S. government. The standard insurance amount is $250,000 per depositor, per insured bank. Non-performance by these institutions could expose the Company to losses for amounts in excess of insured balances. At September 30, 2015 and December 31, 2014, the Company’s bank balances exceeded insurances balances by $3,652,336 and $0, respectively. At September 30, 2015 and December 31, 2014, the Company had no cash equivalents. 9 Inventories Inventories consist of parts and equipment including electronic parts and components, furniture, rubber products, plastic products and exercise equipment.Inventory is valued at the lower of cost (first-in, first-out method) or market.The Company capitalizes applicable direct and indirect costs incurred in the Company’s manufacturing operations to bring its products to a sellable state.For the nine months ended September 30, 2015 and 2014, the Company recorded an inventory obsolescence recovery of$101,627 and provision for inventory obsolescence of $304,786, respectively, which is included in cost of sales. The components of inventories were as follows: September 30, 2015 (Unaudited) December 31, 2014 (Audited) Raw materials $ $ Work in progress Finished goods Reserve for slow moving and obsolete inventory ) ) Inventories, net $ $ Property and Equipment Property and equipment are carried at cost less accumulated depreciation and amortization.For financial reporting and income tax purposes, the costs of property and equipment are depreciated and amortized over the assets estimated useful lives, using principally the straight-line method for financial reporting purposes and an accelerated method for income tax purposes.Costs associated with repair and maintenance of property and equipment are expensed as incurred.Changes in circumstances, such as technological advances, changes to the Company’s business model or capital strategy could result in actual useful lives differing from the Company’s estimates.In those cases where the Company determines that the useful life of property and equipment should be shortened, the Company would depreciate the asset over its revised remaining useful life thereby increasing depreciation expense. 10 The Company depreciates property and equipment over the following estimated useful lives: Equipment 7-15 years Leasehold improvements 39 years Computers 3-5 years Vehicles 5-7 years Furniture and fixtures 3-5 years The Company reviews the carrying value of property, and equipment for impairment whenever events and circumstances indicate that the carrying value of an asset may not be recoverable from the estimated future cash flows expected to result from its use and eventual disposition. In cases where undiscounted expected future cash flows are less than the carrying value, an impairment loss is recognized equal to an amount by which the carrying value exceeds the fair value of assets. The factors considered by management in performing this assessment include current operating results, trends and prospects, the manner in which the property is used, and the effects of obsolescence, demand, competition and other economic factors. Based on this assessment, no impairment expenses for property, and equipment was recorded in operating expenses during the nine months ended September 30, 2015 and 2014. Foreign currencies Assets and liabilities recorded in foreign currencies are translated to U.S. dollars at the exchange rate on the balance sheet date. Revenue and expenses are translated to U.S. dollars at average rates of exchange prevailing during the year. Translation adjustments resulting from this process are recorded to other comprehensive income (“OCI”). Use of estimates The preparation of unaudited condensed consolidated financial statements in accordance with GAAP requires the use of management’s estimates. These estimates are subjective in nature and involve judgments that affect the reported amounts of assets and liabilities, and the reported amounts of revenues and expenses during the periods presented. Actual results could differ from those estimates. Non-controlling interests Non-controlling interests on the consolidated financial statements are resulted from the consolidation of Mexico, an 85% owned subsidiary from February 2011 and Powin Energy, an 82.35% owned subsidiary from April 2, 2015. Non-controlling interests on the unaudited condensed consolidated financial statements represented the minority stockholders’ proportionate share of the net income/losses of Mexico and Powin Energy. 11 On April 1, 2015 and April 2, 2015, Powin Energy issued 1,765 shares and 378 shares of Powin Energy Common Stock to Suntech, respectively. After the shares issuance, the Company owns 82.35% of Powin Energy. Revenue recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, the service is performed or delivery has occurred, the price is fixed or determinable, and collectability is probable. For product shipped directly from the Company’s warehouse or manufactured by the Company in the United States and then shipped to the customer, revenue is recognized at time of shipment as it is determined that ownership and title has passed to the customer at shipment and revenue is recognized.Amounts billed to customers for freight and shipping are classified as revenue. Products imported from China and shipped directly to the customer may be either FOB Port of Origin or FOB Shipping Destination United States.If the product is shipped FOB Port of Origin revenue is recognized at time of delivery to the Company’s representative in China, when the proper bills-of-lading have been signed by the customer’s agent and ownership passed to the customer.For product shipped FOB Shipping Destination U.S., revenue is recognized when product is off-loaded at the United States Port of Entry and delivered to the customer, when all delivery documents have been signed by the receiving customer, and ownership has passed to the customer. For orders placed requiring customized manufacturing, the Company requires the customer to issue its signed purchase order with documentation identifying the specifics of the product to be manufactured. Revenue is recognized on customized manufactured products upon delivery of the product.If the customer cancels the purchase order after the manufacturing process has begun, the Company invoices the customer for any manufacturing costs incurred and revenue is recognized.Orders canceled after delivery has occurred are fully invoiced to the customer and revenue is recognized, provided all other revenue recognition criteria are met. Segment reporting ASC 280, Segment Reporting, formerly known as Statement of Financial Accounting Standards No. 131, Disclosure about Segments of an Enterprise and Related Information, requires use of the “management approach” model for segment reporting. Under this model, segment reporting is consistent with the manner that the Company’s management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure or any other manner in which management disaggregates a company. 12 Note 2:Going concern The Company sustained operating losses during the nine months ended September 30, 2015 and 2014 and for the years ended December 31, 2014 and 2013. The Company’s continuation as a going concern is dependent on its ability to generate sufficient cash flows from operations to meet its obligations and/or obtain additional financing, as may be required. The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern; however, the above condition raises substantial doubt about the Company’s ability to do so. The condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. Note 3: Property and equipment, net The components of property and equipment were as follows: September 30, 2015 (Unaudited) December 31, 2014 (Audited) Equipment $ $ Leasehold improvements Computers Vehicles Furniture and fixtures Accumulation depreciation ) ) Property and equipment - net $ $ 13 For the nine months ended September 30, 2015 and 2014, depreciationof property and equipment amounted $320,227 and $355,307, respectively. For the three months ended September 30, 2015 and 2014, depreciationof property and equipment amounted $86,783 and $112,633, respectively. Note 4: Loss per share Basic loss per share is based on the weighted-average effect of all common shares issued and outstanding, and is calculated by dividing net loss by the weighted-average shares outstanding during the year.Diluted loss per share is calculated by dividing net income by the weighted-average number of common shares used in the basic loss per share calculation plus the number of common shares that would be issued assuming exercise or conversion of all potentially dilutive common shares outstanding.The Company excludes equity instruments from the calculation of diluted earnings per share if the effect of including such instruments is antidilutive. The components of basic and diluted loss per share are as follows: For the three months ended September 30, For the nine months ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net loss attributableto PowinCorporation(A) Less preferred sharedividends - - ) Net loss available toPowin Corporation(B) Weighted averageoutstanding sharesof common stock (C) Dilutive effect ofsecurities - Common stock andcommon stockequivalents (D) Loss per share Basic (A/D) $ ) $ ) $ ) $ ) Diluted (B/D) $ ) $ ) $ ) $ ) For the three and nine months ended September 30, 2015 and 2014, the effect of warrants, stock options and convertible preferred stock and preferred stock dividends are excluded from loss per share because their impact is considered to be anti-dilutive. 14 Note 5: Notes Payable and Long Term Debt The total carrying value of notes payable and long-term debt, including current and long-term portions, was as follows: September 30, 2015 December 31, 2014 (Unaudited) (Audited) Current Non Current Current Non Current Equipment loan starting December 18, 2012, dueJanuary 1, 2017,with 3.05% interestrate,with nocollateral $ $ - $ $ Loan from a third party, starting December 20,2013, due June 30, 2015, with 6% interestrate, with no collateral, extended to September 30, 2016 - - - Loan from a third party, starting March 26, 2013,due June 30,2015,with 6% interest rate,withno collateral, extended to September 30, - - - Loan from a third party, starting July 16, 2014,due July 31, 2015,with 6% interest rate,withnocollateral, extended to September 30, - - - Accrued interest - - - Total long-term debt, including current portion and accrued interest $ - $ Interest expenses related to notes payables and long-term debt amounted to $81,232 and $104,369 for the nine months ended September 30, 2015 and 2014, respectively. Interest expenses related to notes payables and long-term debt amounted to $6,873 and $31,218 for the three months ended September 30, 2015 and 2014, respectively. During the three months ended September 30, 2015, the Company issued 13,625,826 shares of preferred stock to settle $7,630,464 notes payable. Note 6:Capital stock For the three months ended March 31, 2015 the Company issued 3,000 shares of common stock to six members of its Board of Directors as compensation for their services based on the fair value of the shares valued at $1.95 per share for their service. For the three months ended June 30, 2015 the Company issued 3,000 shares of common stock to six members of its Board of Directors as compensation for their services based on the fair value of the shares valued at $0.56 per share for their service. For the three months ended September 30, 2015 the Company issued 3,000 shares of common stock to six members of its Board of Directors as compensation for their services based on the fair value of the shares valued at $0.90 per share for their service. 15 In June 2015, the Company declared preferred stock dividends to holders of its Series A Preferred Stock. The Company accrued a total dividend in the amount of 550 shares of Series A Preferred Stock and booked a $55,000 increase in Preferred stock.The dividends were issued on June 30, 2015. The Company issued its August 2015 series of Preferred Stock (“Preferred Stock”) in August 2015 to satisfaction ofthe notes payable described in the table below. The holders of the Preferred Stock do not have a dividend preference over the Company’s common stock and have the same voting rights as the holders of common stock. The Preferred Stock is convertible into the Company’s common stock at the rate of one (1) share of Preferred Stock for one (1) share of common stock. The holders of the Preferred Stock are entitled to a liquidation preference over the holders of common stock equal to $0.56 per share. The full rights, preferences and privileges of the Preferred Stock are set forth in the Certificate of Designation which was filed in the 8K report on August 6, 2015. Lender Borrower Amount Number of Shares of Preferred Stock 3U Trading Co., Limited Powin Corporation 3U Trading Co., Limited Powin Industries S.A. DE C.V. Joseph Lu Powin Corporation Danny Lu Powin Corporation Peter Lu Powin Corporation Lu Pacific Properties, LLC Powin Corporation Total Note 7: Related party transactions Rent From Related Parties All of the Company’s facilities are owned by Lu Pacific Properties, LLC, an Oregon limited liability company, controlled by Joseph Lu (“Mr. Lu”), CEO and Chairman of the Board. Rent expenses were $566,163 and $541,897 for the nine months ended September 30, 2015 and 2014, respectively. Rent expenses were $188,721 and $164,455 for the three months ended September 30, 2015 and 2014, respectively. Rental rates are deemed to be and were derived by local market rates for the rents when the contracts were entered. 16 Sales to Related Parties Mr. Lu’s sons, Danny Lu and Peter Lu, together own 20%of PEI MFG, LLC (“PEI”). The Company made sales to PEI in the amount of $169,275 and $562,876 for the nine months ended September 30, 2015 and 2014, respectively. There were no amounts payable to PEI at September 30, 2015 and December 31, 2014, respectively.Amounts due from PEI amounted to $71,466 and $104,364 at September 30, 2015 and December 31, 2014, respectively. Notes Payable To Related Parties As of September 30, 2015, notes payable to Lu Pacific amounted to $0. The Company borrowed $0 and paid back $508,475 during the nine months ended September 30, 2015. As of September 30, 2015, notes payable to Mr. Lu amounted to $0. The Company borrowed $200,000 and paid back $3,370,492 during the nine months ended September 30, 2015. Peter Lu is Mr. Lu’s son. As of September 30, 2015, notes payable to Peter Lu amounted to $0. The Company borrowed $0 and paid back $555,000 during the nine months ended September 30, 2015. Danny Lu is Mr. Lu’s son. Danny Lu is also a director of the Company. As of September 30, 2015, notes payable to Danny Lu amounted to $0. The Company borrowed $0 and paid back $555,000 during the nine months ended September 30, 2015. 17 The total carrying value of payable to related parties, including current and long-term portions, was as follows: September 30, 2015 December 31, 2014 (unaudited) (Audited) Current Non Current Current Non Current Loan from Mr. Lu, starting March 11, 2013, due June 30,2015, with 6% annual interest rate, withno collateral, extended to September 30, 2016 $ - $ - $ $ - Loan from Mr. Lu, starting October 15, 2013, due June30,2015, with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Mr. Lu, starting May 14, 2014, due June 30, 2015,with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Mr. Lu, starting June 11, 2014, due June 30, 2015,with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Mr. Lu, starting June 25, 2014, due June 30, 2015,with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Mr. Lu, starting December 29, 2014, due June 30, 2015,with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Mr. Lu, starting March 12, 2015, due June30, 2015,with 6% annual interest rate, withno collateral, extended to September 30, 2016 - Loan from Lu Pacific, starting April 29, 2014, due July31, 2015, with 6% interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Lu Pacific, starting August 29, 2014, due June30, 2015, with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Danny Lu, starting January 27, 2014, due June 30,2015, with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Danny Lu, starting February 24, 2014, due July 31,2015, with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Danny Lu, starting March 28, 2014, dueJune 30,2015, with 6% interest rate, withno collateral,extended to September 30, 2016 - - - Loan from Danny Lu, starting August 4, 2014, due June 30, 2015,with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Danny Lu, starting August 15, 2014, due June 30, 2015,with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Peter Lu, starting February 11, 2014, due June 30,2015, with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Peter, starting March 28, 2014, due June 30, 2015,with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Peter Lu, starting August 4, 2014, due June30, 2015,with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Loan from Peter Lu, starting August 15, 2014, due June 30, 2015,with 6% annual interest rate, withno collateral, extended to September 30, 2016 - - - Accrued interest - - - Total payable related parties, including current portion and accrued interest $ - $ - $ $ 18 Interest expenses related to payable to related parties amounted to $159,562and $163,846 for the nine months ended September 30, 2015 and 2014, respectively. Interest expenses related to payable to related parties amounted to $12,249 and $65,609 for the three months ended September 30, 2015 and 2014, respectively. Related parties transactions during the nine months ended September 30, 2015 Proceeds from payables to related parties include the following for the nine months ended September 30, 2015: On March12, 2015, the Company issued a promissory note in the amount of $200,000 to Mr. Lu. The note is extended to be due September 30, 2016, is with no collateral, and accrues interest at 6% per annum. Repayments to payables to related parties amounted to $516,462 and $0 during the nine months ended September 30, 2015 and 2014, respectively. Proceeds during the year ended December 31, 2014 Proceeds from payables to related parties include the following for the year ended December 31, 2014: On January 27, 2014, the Company borrowed an additional $250,000 from Danny Lu. The note was due June 30, 2014 and hasaccruedinterest at 6% per annum. The note due date is extended to September 30, 2016, is with no collateral, andwith an interest rate of 6% per annum. 19 On February 11, 2014, the Company borrowed an additional $250,000 from Peter Lu. The note wasdueJune 30, 2014 and has accrued interest at 6% per annum. The note due date is extended to September 30, 2016, with no collateral, andwith an interest rate of 6% per annum. On February 24, 2014, the Company borrowed an additional $100,000 from Danny Lu. The note is due July 31, 2015 is with no collateral,and accrues interest at 6% per annum. The note due date is extended to September 30, 2016. On March 28, 2014, the Company borrowed an additional $100,000 from Danny Lu. The note was due June 30, 2014 and accrued interest at 6% per annum. The note due date is extended to September 30, 2016, with no collateral, and with an interest rate of 6% per annum. On March 28, 2014, the Company borrowed an additional $200,000 from Peter Lu. The note was due June 30, 2014 and accrued interest at 6% per annum. The note due date is extended to September 30, 2016, with no collateral, andwith an interest rate of 6% per annum. On April 29, 2014, the Company issued a promissory note in the amount of $300,000 to Lu Pacific. The note is due July 31, 2015, is with no collateral, and accrues interest at 6% per annum. The note due date is extended to September 30, 2016. On May 14, 2014, the Company borrowed an additional $200,000 from Mr. Lu. The note was due June 30, 2014 and accrued interest at 6% per annum. The note due date is extended to September30, 2016, with no collateral, andwith an interest rate of 6% per annum. On June 11, 2014, the Company borrowed an additional $70,492 from Mr. Lu. The note was due July 15, 2014 and accrued interest at 6% per annum. The note due date is extended to September30, 2016, is with no collateral, andwith an interest rate of 6% per annum. On June 25, 2014, the Company borrowed an additional $200,000 from Mr. Lu. The note was due July 1st, 2014 and accrued interest at 5%per annum. The note due date is extended to September30, 2016, is with no collateral, andwith an interest rate of 6% per annum. On August 4, 2014, the Company issued a promissory note in the amount of $80,000 to Danny Lu. The note is due June 30, 2015, is with no collateral, and accrues interest at 6% per annum.The note due date is extended to September 30, 2016. 20 On August 4, 2014, the Company issued a promissory note in the amount of $80,000 to Peter Lu. The note is due June 30, 2015, is with no collateral, and accrues interest at 6% per annum. The note due date is extended to September 30, 2016. On August 15, 2014, the Company issued a promissory note in the amount of $25,000 to Danny Lu. The note is due June 30, 2015, is with no collateral, and accrues interest at 6% per annum. The note due date is extended to September 30, 2016. On August 15, 2014, the Company issued a promissory note in the amount of $25,000 to Peter Lu. The note is due June 30, 2015, is with no collateral, and accrues interest at 6% per annum. The note due date is extended to September 30, 2016. On August 29, 2014, the Company issued a promissory note in the amount of $208,475 to Lu Pacific. The note is due June 30, 2015, is with no collateral, and accrues interest at 6% per annum. The note due date is extended to September 30, 2016. On December 29, 2014, the Company issued a promissory note in the amount of $200,000 to Mr. Lu. The note is due June 30, 2015, is with no collateral, and accrues interest at 6% per annum. The note due date is extended to September 30, 2016. Note 8:Business segment reporting Basis for Presentation Our operating businesses are organized based on the nature of markets and customers.Segment accounting policies are the same as described in Note 1. Effects of transactions between related companies are eliminated and consist primarily of inter-company transactions and transfers of cash or cash equivalents from corporate to support each business segment’s payroll, inventory sourcing and overall operations when each segment has working capital requirements. Corporate overhead costs are allocated to segments based on management’s estimates of the consumption of such services by each segment. A description of our operating segments as ofSeptember 30, 2015 and December 31, 2014, follows. 21 Contract manufacturing (formerly OEM): Outsourced manufacturing for North American companies, including senior citizen safety products; steel gun safes; outdoor cooking equipment; trampolines; plastic products and small electronic appliances. Contract manufacturing also offers logistic services and a qualified engineer team to support and provide in-house design. Manufacturing (formerly QBF): Our manufacturing segment, Powin Manufacturingformerly named Quality Bending and Fabrication (“QBF”), manufactures various truck parts and components primarily for Freightliner Trucks, a division of Daimler Trucks North America, the largest manufacturer of heavy-duty vehicles in North America. Daimler Trucks North America designs, builds and markets a wide range of Class 3-8 vehicles including long-haul highway tractors, heavy-duty construction and vocational trucks, mid-range trucks for distribution and service, school and transit buses, fire and emergency service apparatus, and chassis for step vans, school and shuttle buses, and motor homes.Freightliner Trucks is headquartered in Portland, Oregon, with truck manufacturing facilities located in Portland and throughout the United States and Mexico. Manufacturing is completed at the Company’s leased facility in Tualatin, Oregon as well as arranging the outsourced manufacturing at a third-party factory in Qingdao, China. Energy: Powin Energy has developed market leading architecture that utilizes proprietary patent-pending energy storage technologyfor scalable grid energy storage systems, power supply units for electric vehicles, and transportation applications. Through December 31, 2014, the Energy segment has focused on identifying target markets and applications and finalizing the development of products to serve those markets and applications. In 2015, The Company has continued to develop products and marketing strategies for this operating entity. Product & Service (formerly Channel Partner Program, Warehousing and Wooden) The Product & Service segment contains the legacy operations of Channel Partner Program, a distribution channel for North American companies to sell their products in China as well as selling certain consumer products through U.S.-based retailers and marketplaces, including online; and Warehousing, which provides warehousingservices in support of the Company’s customers across all segments. The segment will be used for future products and services that are not related to an existing segment and haven’t reached a level to require separate management and segmentation. On January 1, 2015, the Product & Service segment had been incorporated into our contract manufacturing segment. 22 Powin Mexico: Powin Mexico is a manufacturing segment, currently manufacturing gun safes, but also capable of manufacturing heavy truck parts. Operations began in 2013. Revenues and net loss before income taxes of each of the Company’s segments are as follows: Three months ended September 30, (Unaudited) 2014 (Unaudited) Revenue Contract manufacturing $ $ Manufacturing Energy Mexico Consolidated $ $ Three months ended September 30, (Unaudited) 2014 (Unaudited) Income (loss) before income taxes Contract manufacturing $ ) $ Manufacturing Energy ) ) Mexico ) ) Corporate ) ) Consolidated $ ) $ ) Nine months ended September 2015 (Unaudited) 2014 (Unaudited) Revenue Contract manufacturing $ $ Manufacturing Energy Mexico Consolidated $ $ 23 Nine months ended September (Unaudited) 2014 (Unaudited) (Loss) before income taxes Contract manufacturing $ ) $ ) Manufacturing ) Energy ) ) Mexico ) ) Corporate ) Consolidated $ ) $ ) Note 9: Minority Interest On August 8, 2014, Powin Corporation and its wholly-owned subsidiary, Powin Energy Corporation(collectively “Powin”) and SF Suntech, Inc. (“Suntech”) signed a Share Subscription Agreement (“Subscription Agreement”) for an investment of $25,000,000 from Suntech. Effective April 2, 2015, Powin and Suntech signed the Fourth Supplemental Agreement (“Supplement”).Under the Supplement, the First Closing Date of the Subscription Agreement was April 2, 2015 (“First Closing”) at which time Suntech made a payment to Powin in the amount of $7,450,000. That payment plus the previous payments of $3,000,000 on August 29, 2014; $2,000,000 on January 15, 2015 and $50,000 on March 2, 2015 represent a total $12,500,000 paid toward the full $25,000,000 owing under the Subscription Agreement.On April 1, 2015 and April 2, 2015, Powin Energy issued 1,765 shares and 378 shares of Powin Energy Common Stock to Suntech, respectively. After the shares issuance, the Company owns 82.35％of Powin Energy. The Supplement further established the Second Closing Date of the Subscription Agreement as May 31, 2015 (“Second Closing”) when the balance of $12,500,000 was to be paid. If that payment was made, Powin would issue to Suntech an additional 2,143 shares of Powin Energy Common Stock.In the event Suntech was unable or unwilling to pay the remaining subscription balance, Powin would be free to sell the 2,143 shares to another purchaser for the same price per share as paid by Suntech. Suntech failed to make the required payment on May 31, 2015. Accordingly, the Company elected to terminate the Subscription Agreement,as it pertained to the remaining $12,500,000 owing thereunder. 24 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Note Regarding Forward Looking Statements This information should be read in conjunction with the audited consolidated financial statements and notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in our Annual Report on Form10-K for the year ended December 31, 2014 as filed with the Securities and Exchange Commission on March 24, 2015, and the unaudited condensed interim consolidated financial statements and notes thereto included in this Quarterly Report. References to “Powin,” the “Company,” “we,” “our” and “us” refer to Powin Corporation and itswholly owned and majority-owned subsidiaries, unless the context specifically states otherwise. Basis of presentation Effective January 1, 2014, the Company reorganized and renamed certain segments and changed the methodology for allocating corporate overhead costs. The below table lists legal entities and corresponding business segments as defined in the 10-Q compared to those described in previous filings. As described in this Form 10-Q As described in previous filings Legal entity name Business segment name Legal entity name Business segment name Powin Corporation Holding company and Corporate Powin Corporation Holding company Powin Contract Manufacturing Corporation Contract manufacturing Powin Contract ManufacturingCorporation Contract manufacturing (b) Powin Manufacturing Corporation Manufacturing Powin Manufacturing Corporation Manufacturing Powin Energy Corporation Energy Powin EnergyCorporation Energy Powin Product and Service Corporation Product and service Powin Wooden Product Service, Inc. Warehousing (a)(b) Channel Partner Program CPP (a) Powin Industries S.A. de C.V. Mexico Powin Industries S.A. de C.V. Mexico (a) Effective January 1, 2014, the business segments formerly known as Warehousing and CPP were combined into a legal entity that was renamed Powin Product and Service Corporation. The corresponding business segment is named Product and Service and currently has limited operations and no employees. (b) Effective January 1, 2015, the business segment known as Powin Product and Service Corporation was merged into Powin Contract Manufacturing Corporation. 25 Results of Operations The following table presents the Company’s revenues by business segment, for the three months ended September 30, 2015 and 2014: Three months ended September 30, 2015(Unaudited) 2014(Unaudited) $ Change % Change Revenue Contract manufacturing $ $ ) % Manufacturing ) % Energy ) % Mexico % Consolidated $ $ ) % Consolidated net sales for the three months ended September 30, 2015, decreased approximately $704,000 or 21.7% from the same period of 2014. The decrease was substantially in the contract manufacturing segment, which experienced a revenue decrease of approximately $331,000 or 20.7%, in the manufacturing segment, which experienced a revenue decrease of approximately $186,000 or 13.4% compared to the same period of 2014and in the energy segment, which experienced a revenue decrease of approximately $201,000 or 83.1% compared to the same period of 2014. The primary reason for the decrease was related to sales seasonality in the third quarter for several existing customers of Powin Manufacturing. 26 The Energy sales decreased approximately $201,000 or 83% primarily due to pause of our electrical vehicle charge station sales, which is lumpy in nature. Powin Energy has been focusing on the commercialization of its electricity storage products and expects to book orders in 2015. Mexico sales increased approximately $13,000 or 66% as Powin Mexico Starts ramping its contracted manufacturing business for local customers. We expect Powin Mexico continue to sign up more local customers and substantially increase its operating income in 2015. Consolidated operating expenses for the three months ended September 30, 2015, increased approximately $57,000 or 3.0%, from $1.91 million in the same period of 2014 to $1.97 million.The increase is primarily due to Powin Energy increased expenditure for professional services to improve the Charging Station and the Storage System. For the three months ended September 30, 2015, the Company had net loss of approximately $1.7 million or $0.09 per share, compared to net loss of approximately $1.2 million or $0.07 per share for the same period of 2014. As reported above the net loss increased is primarily due to lower third quarter sales and continued investment in product development and marketing. The following table presents the Company’s revenues by business segment, for the nine months ended September 30, 2015 and 2014: Nine months ended September 30, 2015(Unaudited) 2014(Unaudited) $ Change % Change Revenue Contract manufacturing $ $ $ % Manufacturing % Energy ) % Mexico % Consolidated $ $ $ % Consolidated net sales for the nine months ended September 30, 2015, increased approximately $146,000 or 1.8% from the same period of 2014. The increase was substantially in the contract manufacturing segment, which experienced a revenue increase of approximately $239,000 or 5.9%and in the Mexico segment, which experienced a revenue increase of approximately $142,000 or 237.6% compared to the same period of 2014. The primary reason for the increase was a stronger seasonality in the second quarter for several existing customers of Powin Contract Manufacturing and develops more local customers in Mexico. 27 Manufacturing sales increased approximately $89,000 or 2% as the relationship with the segment’s primary customer, Daimler Trucks North America, improved during the nine months ended September 30, 2015 compare to the same period last year. The Energy sales decreased approximately $324,000 or 72% primarily due to pause of our electrical vehicle charge station sales. Powin Energy has been focusing on the commercialization of its electricity storage products and expects to book orders in 2015. Mexico sales increased approximately $142,000 or 238% as Powin Mexico Starts ramping its contracted manufacturing business for local customers. We expect Powin Mexico continue to sign up more local customers and substantially increase its operating income in 2015. Consolidated operating expenses for the nine months ended September 30, 2015, decreased approximately $113,000 or 2.0%, from $5.7 million in the same period of 2014 to $5.6 million. For the nine months ended September 30, 2015, the Company had net loss of approximately $4.5 million or $0.23 per share, compared to net loss of approximately $4.6 million or $0.27 per share for the same period of 2014. Last QuarterOf2015 Outlook We expected 2015 is a transitional year for Powin Corporation, withthe traditional manufacturing segment stabilized in 2014 and poised to returning to growth in 2015, andthe energy segment entering commercialization stage. In addition, we have established a new strategic direction for Powin Mexico factory and aligned its cost structure with the new strategy. We believe our investment made in the past several years in Powin Energy has paved a solid foundation for us in the fast growing energy storage market, with competitive products and a growing sales pipeline. For the rest of 2015, Powin management has identified following expectations for each business segment. Powin OEM business revenue stabilized in 2014. OEM segment gross marginslightly improved in 2015 compared to 2014. In 2015, we have identified several new products to be growth drivers for which Powin has exclusive manufacturing rights for the products expected to be ordered in the fourth quarter. 28 Powin manufacturing business experienced a modest improvement in both top line and profitability in 2014 as we focused on key accounts, like Daimler Freightliner, in 2014. During2015, we have invested in our sales force to seek additional key accounts. Our long term track record in operation and extensive experience in manufacturing with relentless focus on quality and cost are our key leverage to win new key accounts. Powin Energyin 2015 continues to invest in product research and development. In 2015 Powin Energy obtained strategic investment from outside investors to help advance its technology. We expect Powin Energy to enter its commercialization stage in 2015 based on our existing sales pipeline. We have establisheda hardware research & development center in Yangzhou China and a software development team in Taiwan. Both teams are fully ramped by the end of 2015 and executing well on their R&D roadmap. We expect several new products or functions to be released in 2016, to increase Powin Energy's competitiveness in the energy storage market. Powin Mexico factory entered large scale manufacturing of gun safes in 2014, we are not satisfied with 2015 sales volume and profit margins. We adjusted our strategy, shifting toward to seek more local contract manufacturing work in 2015. We believe the new strategy can leverage our factory's physical proximity to its local customers compared to vendors in China, while reducing our working capital pressure. Accordingly, we have adjusted Powin Mexico cost structure to reduce operating loss. In the meantime, we continue to work on improvement of our factory productivity with better utilization of manufacturing automation software and better training for workers. We expect Powin Mexico factory to substantially reduce its operating loss in 2015 compared to 2014. Liquidity and Capital Resources Cash used in operating activities were approximately $4,616,603 for the nine months ended September 30, 2015, compared to $442,829 used in operating activities for the same period in 2014.The increase of cash used in operating activities is mainly due to more increase in accounts payable, increased net loss, offset by less purchase of inventories. Cash used in investing activities was $119,876 and $11,369 during the nine months ended September 30, 2015 and 2014, respectively, as the Company acquired more properties and equipment during the nine months ended September 30, 2015. 29 Net cash provided from financing activities was $8,458,809 and $1,983,459 during the nine months ended September 30, 2015 and 2014, respectively. The increase is due to net proceeds received from stock issuance for Energy, offset by less proceeds from payables from related parties. The Company issued Preferred Stock in August 2015 to settlethe following notes payable: Lender Borrower Amount Number of Shares of Preferred Stock 3U Trading Co., Limited Powin Corporation 3U Trading Co., Limited Powin Industries S.A. DE C.V. Joseph Lu Powin Corporation Danny Lu Powin Corporation Peter Lu Powin Corporation Lu Pacific Properties, LLC Powin Corporation Total During the nine months ended September 30, 2015, the Company borrowed $200,000 from related parties for operating cash flows as follows: Date of borrowing Lender Due Date Interest rate Amount March 12, 2015 Joseph Lu Paid off in August, 2015 6% $ The Company’s management does not believe the current cash and cash flow from operations will be sufficient to meet anticipated cash needs, including cash for working capital and capital expenditures in the foreseeable future. The Company will likely require additional cash resources that will require the Company to sell additional equity securities or debt securities. The sale of convertible debt securities or additional equity securities could result in additional dilution to the company’s stockholders. The incurrence of additional indebtedness would result in increased debt service obligations and could result in operating and financing covenants that would restrict our operations and liquidity. The Company’s ability to obtain additional capital on acceptable terms is subject to a variety of uncertainties including: investors’ perception of, and demand for, securities of alternative manufacturing companies; conditions of the United States and other capital markets in which we may seek to raise funds; and future results of operations, financial condition and cash flow.Therefore, the Company’s management cannot assure that financing will be available in amounts or on terms acceptable to the Company, if at all.Any failure by the Company’s management to raise additional funds on terms favorable to the Company could have a material adverse effect on the Company’s liquidity and financial condition. 30 On August 8, 2014, Powin Corporation and its wholly-owned subsidiary, Powin Energy Corporation(collectively “Powin”) and SF Suntech, Inc. (“Suntech”) signed a Share Subscription Agreement (“Subscription Agreement”) for an investment of $25,000,000 from Suntech. Effective April 2, 2015, Powin and Suntech signed the Fourth Supplemental Agreement (“Supplement”).Under the Supplement, the First Closing Date of the Subscription Agreement was April 2, 2015 (“First Closing”) at which time Suntech made a payment to Powin in the amount of $7,450,000. That payment plus the previous payments of $3,000,000 on August 29, 2014; $2,000,000 on January 15, 2015 and $50,000 on March 2, 2015 represent a total $12,500,000 paid toward the full $25,000,000 owing under the Subscription Agreement.On April 1, 2015 and April 2, 2015, Powin Energy issued 1,765 shares and 378 shares of Powin Energy Common Stock to Suntech, respectively. After the shares issuance, the Company owns 82.35％of Powin Energy. The Supplement further establishes the Second Closing Date of the Subscription Agreement as May 31, 2015 (“Second Closing”) when the balance of $12,500,000 is to be paid. If that payment is made, Powin will issue to Suntech an additional 2,143 shares of Powin Energy Common Stock.In the event Suntech is unable or unwilling to pay the remaining subscription balance, Powin will be free to sell the 2,143 shares to another purchaser for the same price per share as paid by Suntech. Suntech failed to make the required payment on May 31, 2015. Accordingly, the Company has elected to terminate the Subscription Agreement,as it pertains to the remaining $12,500,000 owing thereunder. Critical Accounting Policies Our significant accounting policies are summarized in Note 1 of our consolidated financial statements.While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical.Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates.Actual results may differ from those estimates.Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. 31 Off Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 3.Quantitative and Qualitative Disclosures about Market Risk. We are a smaller reporting company, as defined by Rule 229.10(f)(1) and is not required to provide the information required by this Item. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures Our management has evaluated, under the supervision and with the participation of our principal executive and principal financial officers, the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (the “Exchange Act”).Based on that evaluation, our principal executive and financial officers concluded that, as of the end of the period covered by this report, our disclosure controls and procedures were effective in ensuring that information required to be disclosed in our Exchange Act reports is (1) recorded, processed, summarized and reported in a timely manner, and (2) accumulated and communicated to our management, including our principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II.OTHER INFORMATION Item 1.Legal Proceedings. None Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 32 Equity Compensation Plan Information In nine months ended September 30, 2015, we issued a total of 9,000 shares of Common Stock to our directors for their services on the Board of Director. The shares were issued pursuant to the exemption from the registration requirements of Section 5 of the Securities Act of 1933, as amended ( “1933 Act”) , provided by Section 4(a)(2) of the 1933 Act. Purchases of Equity Securities by the Issuer and Affiliated Purchasers We did not repurchase any of our Common Stock or other securities during the nine-month period ended September 30, 2015. Item 3.Defaults Upon Senior Securities. None Item 4.Mine Safety Disclosures. Not Applicable. Item 5.Other Information. None Item 6.Exhibits. Certification of the Chief Executive OfficerPursuant to 13a-14 and 15d-14 of the Securities Exchange Act of 1934, as adopted pursuantSection302 of the Sarbanes-Oxley Act of 2002 Certification of thePrincipal Financial Officer Pursuant to 13a-14 and 15d-14 of the Securities Exchange Act of 1934, , as adopted pursuantSection302 of the Sarbanes-Oxley Act of 2002 32 Certification of the Chief Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 33 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this quarterly report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 20, 2015 By: /s/ Joseph Lu Joseph Lu Chief Executive Officer and Interim Chief Financial Officer (Principal Executive Officer and Principal Financial Officer) 34
